PER CURIAM:
Aaron Baghdadi, appointed counsel for James Williams in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the en*631tire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Williams’s conviction and sentence are AFFIRMED. Because we have concluded that no arguable issues of merit exist, Williams’s motions for appointment of new counsel and relief under Fed. R. App. P. 31 are DENIED as moot.